 

Exhibit 10.1

 

 

WAIVER TO SECOND AMENDED AND RESTATED
FIRST LIEN CREDIT AGREEMENT

 

This WAIVER TO SECOND AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT (this
“Waiver”), dated as of August 22, 2014 (the “Effective Date”), is by and among
Energy XXI Gulf Coast, Inc., a Delaware corporation (the “Borrower”), EPL Oil &
Gas, Inc., a Delaware corporation (“EPL”), the lenders party to the First Lien
Credit Agreement described below (the “Lenders”), and The Royal Bank of Scotland
plc, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), and the other parties in the capacities herein
identified.

 

RECITALS

 

WHEREAS, the Borrower, EPL, the Lenders, the Administrative Agent and certain
other Persons are parties to the Second Amended and Restated First Lien Credit
Agreement, dated as of May 5, 2011, as amended by the First Amendment to Second
Amended and Restated First Lien Credit Agreement dated as of October 4, 2011, by
the Second Amendment to Second Amended and Restated First Lien Credit Agreement
dated as of May 24, 2012, by the Third Amendment to Second Amended and Restated
First Lien Credit dated as of October 19, 2012, by the Fourth Amendment to
Amended and Restated First Lien Credit Agreement dated as of April 9, 2013, by
the Fifth Amendment to Second Amended and Restated First Lien Credit Agreement
dated as of May 1, 2013, by the Sixth Amendment to Second Amended and Restated
First Lien Credit Agreement dated as of September 27, 2013, by the Seventh
Amendment to Second Amended and Restated First Lien Credit Agreement dated as of
April 7, 2014, and by the Eighth Amendment to the Second Amended and Restated
First Lien Credit Agreement dated as of May 23, 2014 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “First Lien
Credit Agreement”); and

 

WHEREAS, the Borrower and EPL have requested that the Administrative Agent, the
Swing Line Lender, the Issuers, and the Lenders waive certain obligations under
the First Lien Credit Agreement in certain respects as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

AGREEMENT

 

Section 1.          Definitions. Capitalized terms used herein but not defined
herein shall have the meanings as given them in the First Lien Credit Agreement,
unless the context otherwise requires.

 

 

 

  

Section 2.          Waivers to First Lien Credit Agreement.

 

Waiver of Section 7.2.4(a). The Required Lenders hereby waive the requirement in
Section 7.2.4(a) of the Credit Agreement that the Borrower maintain a Total
Leverage Ratio of not more than 3.5 to 1.0 for each of the Fiscal Quarters
ending June 30, 2014 and September 30, 2014, upon the express condition that the
Borrower maintain a Total Leverage Ratio of not more than 4.25 to 1.00 for each
of the Fiscal Quarters ending June 30, 2014 and September 30, 2014. The Required
Lenders further hereby waive (i) any Default or Event of Default under
Section 8.1.3 of Credit Agreement as a result of the Borrower’s failure to
maintain a Total Leverage Ratio of not more than 3.5 to 1.0 for each of the
Fiscal Quarters ending June 30, 2014 and September 30, 2014, and (ii) any
Default or Event of Default under Section 8.1.2 as a result of any
representation with respect to Section 7.2.4(a) made after June 30, 2014, but
before the Effective Date. The foregoing is not a waiver of any other provisions
of the Credit Agreement other than Sections 7.2.4(a), 8.1.2 and 8.1.3 of the
Credit Agreement and only a waiver of Sections 7.2.4(a), 8.1.2 and 8.1.3 of the
Credit Agreement in respect of the failure of the Borrower to maintain a Total
Leverage Ratio of not more than 3.5 to 1.0 for each of the Fiscal Quarters
ending June 30, 2014 and September 30, 2014. The waiver in respect of the
requirement to maintain a total Leverage Ratio of not more than 3.5 to 1.0 shall
not extend for compliance purposes to any period beyond October 21, 2014.

 

Section 3.          Conditions to Effectiveness. This Waiver shall be deemed
effective (subject to the conditions herein contained) as of July 1, 2014, when
the Administrative Agent has received counterparts hereof duly executed by the
Borrower, EPL, the Administrative Agent and the Required Lenders and upon the
prior or concurrent satisfaction of each of the following conditions:

 

(a)          the Administrative Agent shall have received for its own account,
or for the account of each Lender, as the case may be, (i) all fees, costs and
expenses due and payable pursuant to Section 3.3 of the First Lien Credit
Agreement, if any, (ii) a fee to each Lender that executes and delivers a
counterpart of this Waiver to the Administrative Agent on or before the
Effective Date of 10bps of an amount equal to such Lender’s Percentage of the
Aggregate Commitment and, (iii) if then invoiced, any amounts payable pursuant
to Section 10.3 of the First Lien Credit Agreement;

 

(b)          the representations and warranties in Section 5 below are true and
correct; and

 

(c)          after giving effect to the waivers in Section 2 of this Waiver, no
Default, Event of Default, Borrowing Base Deficiency or EPL Borrowing Base
Deficiency shall have occurred and be continuing.

 

Notwithstanding the foregoing, this Waiver shall not become effective and the
agreements hereunder will be terminated unless each of the foregoing conditions
is satisfied (or waived by all of the Lenders in writing) on or prior to
August 31, 2014.

 

 -2-Waiver

 

  

Section 4.          Representations and Warranties. The Borrower and EPL hereby
represent and warrant that after giving effect hereto:

 

(a)          After giving effect to the waivers in Section 2 of this Waiver, the
representations and warranties of the Obligors contained in the Loan Documents
are true and correct in all material respects, other than those representations
and warranties that expressly relate solely to a specific earlier date, which
shall remain correct in all material respects as of such earlier date;

 

(b)          the execution, delivery and performance by the Borrower, EPL and
each other Obligor of this Waiver and the other Loan Documents have been duly
authorized by all necessary corporate or other action required on their part and
this Waiver, along with the First Lien Credit Agreement as amended hereby and
the other Loan Documents, constitutes the legal, valid and binding obligation of
each Obligor a party thereto enforceable against them in accordance with its
terms, except as its enforceability may be affected by the effect of bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to or affecting the rights or remedies of creditors generally;

 

(c)          neither the execution, delivery and performance of this Waiver by
the Borrower, EPL and each other Obligor, the performance by them of the First
Lien Credit Agreement as amended hereby nor the consummation of the transactions
contemplated hereby does or shall contravene, result in a breach of, or violate
(i) any provision of any Obligor’s certificate or articles of incorporation or
bylaws or other similar documents, or agreements, (ii) any law or regulation, or
any order or decree of any court or government instrumentality, or (iii) any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which any Obligor or any of its Subsidiaries is a party or by which any Obligor
or any of its Subsidiaries or any of their property is bound, except in any such
case to the extent such conflict or breach has been waived by a written waiver
document, a copy of which has been delivered to Administrative Agent on or
before the date hereof;

 

(d)          no Material Adverse Effect has occurred since December 31, 2013;
and

 

(e)          no Default or Event of Default or Borrowing Base Deficiency or EPL
Borrowing Base Deficiency has occurred and is continuing.

 

Section 5.          Loan Document; Ratification.

 

(a)          This Waiver is a Loan Document.

 

(b)          The Borrower, EPL and each other Obligor hereby ratifies, approves
and confirms in every respect all the terms, provisions, conditions and
obligations of the First Lien Credit Agreement as amended hereby and each of the
other Loan Documents including without limitation all Mortgages, Security
Agreements, Guaranties, Control Agreements and other Security Documents, to
which it is a party.

 

Section 6.          Costs and Expenses. As provided in Section 10.3 of the First
Lien Credit Agreement, the Borrower and EPL agree to reimburse Administrative
Agent for all fees, costs, and expenses, including the reasonable fees, costs,
and expenses of counsel or other advisors for advice, assistance, or other
representation, in connection with this Waiver and any other agreements,
documents, instruments, releases, terminations or other collateral instruments
delivered by the Administrative Agent in connection with this Waiver.

 

 -3-Waiver

 

  

Section 7.          GOVERNING LAW. THIS WAIVER SHALL BE DEEMED A CONTRACT AND
INSTRUMENT MADE UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK AND THE LAWS OF THE UNITED STATES OF AMERICA, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

 

Section 8.          Severability. Any provision of this Waiver that is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Waiver or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

Section 9.          Counterparts. This Waiver may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Waiver by signing one or more
counterparts. Any signature hereto delivered by a party by facsimile or
electronic transmission shall be deemed to be an original signature hereto.

 

Section 10.         No Waiver. The express waivers set forth herein are limited
to the extent expressly provided in this Waiver and, except as expressly set
forth in this Waiver, the execution, delivery and effectiveness of this Waiver
shall not operate as a waiver of any default of the Borrower, EPL or any other
Obligor or any right, power or remedy of the Administrative Agent or the other
Secured Parties under any of the Loan Documents, nor constitute a waiver of (or
consent to departure from) any terms, provisions, covenants, warranties or
agreements of any of the Loan Documents. The parties hereto reserve the right to
exercise any rights and remedies available to them in connection with any
present or future defaults with respect to the First Lien Credit Agreement or
any other provision of any Loan Document.

 

Section 11.         Successors and Assigns. This Waiver shall be binding upon
the Borrower, EPL and their respective successors and permitted assigns and
shall inure, together with all rights and remedies of each Secured Party
hereunder, to the benefit of each Secured Party and the respective successors,
transferees and assigns.

 

Section 12.         Entire Agreement. THIS WAIVER, THE FIRST LIEN CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(Signature Pages Follow)

 

 -4-Waiver

 

  

In Witness Whereof, the parties hereto have caused this Waiver to be duly
executed and delivered by their respective duly authorized officers as of the
date first written above.

 

  ENERGY XXI GULF COAST, INC.         By: /s/ Ben Marchive     Name:  Ben
Marchive     Title:  President

 

 S-1Waiver

 

  

  EPL OIL & GAS, INC.         By: /s/ Ben Marchive     Name:  Ben Marchive    
Title:  President

 

 S-2Waiver

 

  

  THE ROYAL BANK OF SCOTLAND plc, as the Administrative Agent, an Issuer and a
Lender         By: /s/ Matthew Main     Name:  Matthew Main    
Title:  Authorized Signatory

 

 S-3Waiver

 

  

  WELLS FARGO BANK, N.A., as an Issuer and Lender         By: /s/ Patrick J.
Fuits     Name:  Patrick J. Fuits     Title:  Vice President

 

 S-4Waiver

 

  

  AMEGY BANK NATIONAL ASSOCIATION, as Lender         By: /s/ Kevin James    
Name:  Kevin A. James     Title:  Vice President

 

 S-5Waiver

 

  

  THE BANK OF NOVA SCOTIA, as Lender         By: /s/ Alan Dawson     Name:  Alan
Dawson     Title:  Director

 

 S-6Waiver

 

  

  TORONTO DOMINION (TEXAS) LLC, as Lender         By: /s/ Masood Fikree    
Name:  Masood Fikree     Title:  Authorized Signatory

 

 S-7Waiver

 

 

  CAPITAL ONE, NATIONAL ASSOCIATION, as Lender         By: /s/ Juan Trejo    
Name:  Juan Trejo     Title:  Vice President

 

 S-8Waiver

 

 

  NATIXIS, New York Branch, as Lender         By: /s/ Tim Polvado     Name:  Tim
Polvado     Title:  Managing Director         By: /s/ Justin Bellamy    
Name:  Justin Bellamy     Title:  President

 

 S-9Waiver

 

 

  BARCLAYS BANK PLC, as Lender         By: /s/ Vanessa A. Kurbatskiy    
Name:  Vanessa A. Kurbatskiy     Title:  Vice President

 

 S-10Waiver

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender         By: /s/ Nupur Kumar
    Name:  Nupur Kumar     Title:  Authorized Signatory         By: /s/ Whitney
Gaston     Name:  Whitney Gaston     Title:  Authorized Signatory

 

 S-11Waiver

 

 

  ING CAPITAL LLC, as Lender         By: /s/ Juli Bieser     Name:  Juli Bieser
    Title:  Director         By: /s/ Charles Hall     Name:  Charles Hall    
Title:  Managing Director

 

 S-12Waiver

 

 

  REGIONS BANK, as Lender and as Swing Line Lender         By: /s/ Eyassu
Menelik     Name:  Eyassu Menelik     Title: Vice President

 

 S-13Waiver

 

 

  CITIBANK, N.A., as Lender         By: /s/ Peter Kardos     Name:  Peter Kardos
    Title: Vice President

 

 S-14Waiver

 

 

  UBS AG, STAMFORD BRANCH, as Issuer and Lender         By: /s/ Lana Gifas    
Name:  Lana Gifas     Title:  Director         By: /s/ Jennifer Anderson    
Name:  Jennifer Anderson     Title:  Associate Director

 

 S-15Waiver

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH, as Lender         By: /s/ Michael Winters  
  Name:  Michael Winters     Title:  Vice President         By: /s/ Lisa Wong  
  Name:  Lisa Wong     Title:  Vice President

 

 S-16Waiver

 

 

  COMMONWEALTH BANK OF AUSTRALIA, as Lender         By: /s/ Damien Podagiel    
Name:  Damien Podagiel     Title:  Senior Associate

 

 S-17Waiver

 

 

  COMERICA BANK, as Lender         By: /s/ Jeffery Treadway     Name:  Jeffery
Treadway     Title:  Senior Vice President

 

 S-18Waiver

 

 

  FIFTH THIRD BANK, as Lender         By: /s/ Justin Crawford     Name:  Justin
Crawford     Title:  Director

 

 S-19Waiver

 





 

  ABN AMRO CAPITAL USA LLC, as Lender         By: /s/ Darrell Holley    
Name:  Darrell Holley     Title:  Managing Director         By: /s/ David
Montgomery     Name:  David Montgomery     Title:  Executive Director

 

 S-20Waiver

 

  

  SUMITOMO MITSUI BANKING CORPORATION, as Lender         By: /s/ James D.
Weinstein     Name:  James D. Weinstein     Title:  Managing Director

 

 S-21Waiver

 

  

  KEYBANK NATIONAL ASSOCIATION, as Lender         By: /s/ John Dravenstott    
Name:  John Dravenstott     Title:  Vice President      

 

 S-22Waiver

 

  

  SANTANDER BANK, N.A., as Lender         By: /s/ Aidan Lanigan     Name:  Aidan
Lanigan     Title:  Senior Vice President         By: /s/ Puiki Lok    
Name:  Ben Marchive     Title: Vice President

 

 S-23Waiver

 

  

  WHITNEY BANK, as Lender         By: /s/ David E. Sisler     Name:  David E.
Sisler     Title:  Senior Vice President

 

 S-24Waiver

 

  

  CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as Lender         By: /s/
William M. Reid     Name:  William M. Reid     Title:  Authorized Signatory    
    By: /s/ Trudy Nelson     Name:  Trudy Nelson     Title:  Authorized
Signatory

 

 S-25Waiver

 

  

  CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender         By: /s/ Mark
A. Roche     Name:  Mark A. Roche     Title:  Managing Director         By: /s/
Michael D. Willis     Name:  Michael D. Willis     Title:  Managing Director

 

 S-26Waiver

 

  

  IBERIABANK, as Lender         By: /s/ W. Bryan Chapman     Name:  W. Bryan
Chapman     Title: Executive Vice President

 

 S-27Waiver

 

  

  PNC BANK, NATIONAL ASSOCIATION, as Lender         By: /s/ Jonathan Luchansky  
  Name:  Jonathan Luchansky     Title:  Assisted Vice President

 

 S-28Waiver

 

  

  ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:         ENERGY XXI
GOM, LLC         By: /s/ Ben Marchive     Name:  Ben Marchive    
Title:  President         ENERGY XXI TEXAS ONSHORE, LLC         By: /s/ Ben
Marchive     Name:  Ben Marchive     Title:  President         ENERGY XXI
ONSHORE, LLC         By: /s/ Ben Marchive     Name:  Ben Marchive    
Title:  President         ENERGY XXI PIPELINE, LLC         By: /s/ Ben Marchive
    Name:  Ben Marchive     Title:  President         ENERGY XXI LEASEHOLD, LLC
        By: /s/ Ben Marchive     Name:  Ben Marchive     Title:  President

 

 S-29Waiver

 

  

  ENERGY XXI PIPELINE II, LLC         By: /s/ Ben Marchive     Name:  Ben
Marchive     Title:  President         MS ONSHORE, LLC         By: /s/ Ben
Marchive     Name:  Ben Marchive     Title:  President         EPL PIPELINE,
L.L.C.         By: /s/ Ben Marchive     Name:  Ben Marchive    
Title:  President         NIGHTHAWK, L.L.C.         By: /s/ Ben Marchive    
Name:  Ben Marchive     Title:  President         EPL OF LOUISIANA, L.L.C.      
  By: /s/ Ben Marchive     Name:  Ben Marchive     Title:  President

 



 S-30Waiver

 

  

  DELAWARE EPL OF TEXAS, LLC         By: /s/ Ben Marchive     Name:  Ben
Marchive     Title:  President         ANGLO-SUISSE OFFSHORE PIPELINE PARTNERS,
LLC         By: /s/ Ben Marchive     Name:  Ben Marchive     Title:  President  
      EPL PIONEER HOUSTON, INC.         By: /s/ Ben Marchive     Name:  Ben
Marchive     Title:  President         ENERGY PARTNERS, LTD., LLC         By:
/s/ Ben Marchive     Name:  Ben Marchive     Title:  President

 



 S-31Waiver

 

 

        ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN IN ITS
CAPACITY AS GUARANTOR UNDER ITS LIMITED RECOURSE GUARANTY AND GRANTOR UNDER ITS
PLEDGE AGREEMENT AND IRREVOCABLE PROXY DELIVERED IN CONNECTION WITH THE FIRST
LIEN CREDIT AGREEMENT:

  

  ENERGY XXI USA, INC.         By: /s/ Ben Marchive     Name: Ben Marchive
    Title: President

  

 S-32Waiver



